Citation Nr: 0819364	
Decision Date: 06/11/08    Archive Date: 06/18/08

DOCKET NO.  04-16 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an increased rating for left knee degenerative 
joint disease, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

April Maddox, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1991 until 
May 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.  This case was previously remanded by 
the Board in January 2006 and August 2007.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As above, this case was previously remanded by the Board in 
January 2006 and August 2007.  Pursuant to the January 2006 
remand, the veteran underwent a VA examination in September 
2006.  The September 2006 examiner reported that the veteran 
complained that his left knee tended to buckle and the 
examiner expressed his opinion that this was mostly due to 
pain or degenerative changes and was not due to ligamentous 
instability.  The September 2006 examiner, however, while 
indicating he had reviewed the claims folder, never made any 
reference to an MRI of the left knee done in May 2004 which 
resulted in findings found to be consistent with medial 
collateral ligament tear.   

In its August 2007 remand the Board requested that the RO 
obtain all records of treatment the veteran has received for 
the left knee at the VA medical facility in Palo Alto, 
California since 2006.  The Board also ordered a new VA 
examination and requested that the examiner "assess the 
nature of any instability found, if any, and correlate these 
findings with the MRI done in 2004 showing medial collateral 
ligament abnormalities."  

Pursuant to the August 2007 remand the RO requested all VA 
outpatient treatment records dated through August 2007 and 
ordered a new VA examination.  During an October 2007 VA 
examination the veteran again reported that his left knee 
tended to "give out under him from time to time."  The 
examiner discussed a previous magnetic resonance imaging 
(MRI) scan of the right knee and commented that there was no 
clear cut through and through tear.  The October 2007 
examiner also commented on a September 2007 MRI of both knees 
stating that there was: "meniscal tear diagnosis relating to 
the right knee based on the MRI findings which [showed] 
degenerative tear which is different from mechanical tear, 
there was no tear noted of the left knee."  

Unfortunately, the October 2007 VA examiner failed to comply 
with the instructions contained in the August 2007 remand, 
specifically:  "assess the nature of any instability found, 
if any, and correlate these findings with the MRI done in 
2004 showing medial collateral ligament abnormalities."  The 
examiner did not comment on any instability and did not 
comment on the 2004 MRI of the left knee.  While the examiner 
commented on an "MRI in the past" this MRI was regarding 
the right knee, not the left.  

Also, during the October 2007 examination the examiner 
commented on a September 2007 VA outpatient treatment report.  
This report, however, is not included in the claims file as 
the claims file only contains outpatient treatment reports 
dated through August 2007.  

Given the foregoing, the Board finds that compliance with the 
August 2007 remand has not been accomplished.  A remand by 
the Board confers on the claimant, as a matter of law, the 
right to compliance with the remand orders.  Stegall v. West, 
11 Vet. App. 268 (1998).  Where the remand orders of the 
Board are not fully implemented, the Board itself errs in 
failing to insure compliance.  As such, the Board finds that 
this case is not ready for appellate review and must be 
remanded for further development.

Accordingly, the case is REMANDED for the following action:

1.	Request all VA treatment records from 
September 2007 to the present.  If 
these records are unobtainable, a 
negative reply must be noted in writing 
and associated with the claims folder.

2.	Schedule the veteran for an examination 
of the left knee to ascertain the 
nature and severity of the veteran's 
left knee disability.  The examiner 
should comment on any relevant MRI's 
including the May 2004 MRI of the left 
knee and opine as to whether the 
veteran is experiencing recurrent 
subluxation or lateral instability.

3.	Review the record and ensure that all 
the above actions are completed.  When 
satisfied that the record is complete 
the claim should be readjudicated.  If 
the claim is still denied furnish the 
claimant and his representative with a 
Supplemental Statement of the Case 
(SSOC) and allow the claimant an 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



